Title: To Thomas Jefferson from Bushrod Washington, 19 August 1802
From: Washington, Bushrod
To: Jefferson, Thomas


          
            Sir
            Mount Vernon Augt 19. 1802
          
          I had the honor to recieve your note of the 13th. inst. with the enclosures from Genl La fayette, and I pray you to accept my thanks for your politeness in recieving & forwarding them to me.
          I regret that the mistake to which you allude should have given you a moment’s concern. It was extremely natural under the circumstances which attended the rect. of the package, and is one for which I have more than once had to apologize.
          I have the honor to be Sir Yr Mo. ob. Servt.
          
            Bushrod Washington
          
        